 INT'LBROTHERHOODELECTRICAL WORKERS, LOCAL903169'It is further recommended that the amended complaint be dismissed insofar as itcharges Respondent with an unlawful refusal to bargain or with any coercive con-duct other than that found in this Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard,and inorder to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOTinterrogateour employeesregardingtheirunion sentiments,promise or grant them benefits, or suggest directnegotiationof grievances withus, ormake actual settlement of grievances with them, in order to dissuadethemfrom the choice of or adherence to Textile Workers Union of America,AFL-CIO-CLC, or any other labor organization of our employees, as theircollective-bargaining agent, or suggestthat they express antiunion views toother employees,or inany like or related manner interfere with, restrain, orcoerce our employees in theexerciseof rights guaranteed to them by Section 7of the Act.All our employeesare free tobecome orremain, orto refrain from becoming orremaining,members of the above Union or any other labor organization.TREND MILLS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street, NE., Atlanta, Georgia, Telephone No. 876-3311, Extension 5357, if they have anyquestions concerningthis notice or compli-ance with its provisions.International Brotherhood of Electrical Workers, Local Union-No. 903andGulf Coast Building and Construction TradesCouncilandPass Development,Inc.Cases Nos. 15-CC-235 and15-OP-38.August 2, 1965DECISION AND ORDEROn June 1, 1965, Trial Examiner George J. Bott issued his Decisionin the above-entitled proceeding, finding that Respondents hadengaged in and were engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.There-after, the General Counsel filed exceptions to the Decision and a sup-porting brief.154 NLRB No. 10. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provision of Section 3(b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe Respondents, International Brotherhood of ElectricalWorkers,Local Union No. 903, and Gulf Coast Building and ConstructionTrades Council, Gulfport, Mississippi, their officers, agents, and rep-resentatives, shall take the action forth in the Trial Examiner's Rec-ommended Order.1Member Fanning concurs in the Trial Examiner'sfinding that Respondents violatedSection 8(b) (4) (B) without passing uponthe TrialExaminer's rationalein the absenceof exceptions thereto.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon separate charges of unfair labor practices filed by Pass Development, Inc ,against International Brotherhood of Electrical Workers, Local Union No. 903, andGulf Coast Building and Construction Trades Council, on January 5, 1965, theGeneral Counsel of the National Labor Relations Board issued a consolidated com-plaint and notice of hearing on February 18, 1965, alleging that Respondents hadengaged in unfair labor piactices in violation of the National Labor Relations Act, asamended, herein called the Act.An answer denying the commission of any unfairlabor practices was filed by Respondents, and a hearing was held before Trial Exam-iner George J. Bott in Gulfport, Mississippi, on April 6, 1965.All parties were repre-sented at the hearing, and filed briefs after the hearing which I have considered.Upon the entire record I in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDPass Development, Inc., herein called Pass or Charging Party, is a Mississippicorporation engaged in the general real estate business and in the construction andsale of homes. Pass was the builder and general contractor on the Fountain Apart-ment project in Mississippi City involved in this proceeding, and it was stipulatedthat it ordered and received at the project goods and materials valued at more than$50,000 from points outside the State of Mississippi. I find that Pass is engaged incommerce within the meaning of Section 2(6) and (7) of the Act, and that assertionof jurisdiction will effectuate the purposes of the Act.1 General Counsel's motion to correct the transcript, which Is unopposed,isgranted.In addition,the word "without" on page 35,line 7,should be changed to"about." INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 903171II.THE LABOR ORGANIZATIONS INVOLVEDRespondents concede, and I find, that International Brotherhood of ElectricalWorkers, Local Union No. 903, herein called Respondent Electricians, and GulfCoast Building and Construction Trades Council, herein called Respondent Council,are labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidenceThe complaint alleges, in substance and effect, that the Respondents violated Sec-tion 8(b) (4) (i) and (u) (B) of the Act by picketing and threatening to picket Passat its Fountain Apartment project, with an object of forcing or requiring Pass andother persons to cease doing business with Midway Electric Company, an electricalsubcontractor on the project. In addition, the complaint alleges that another objectof Respondents' picketing of the project was to foice Pass to recognize or bargain withRespondent Council and/or its constituent affiliates as the representatives of Pass'employees, or to force or require Pass' employees to accept them as their collective-bargaining representative, all in violation of Section 8(b)(1)(C) of the Act.Pass began construction of the Fountain Apartment project in September 1964 andsubcontracted much of the work to contractors.Donald Hertel, secretary-treasurerof Pass, testified that Midway Electric Company, whose presence on the job apparentlytriggered the dispute in this case, was awarded the electrical work; Bruns Myers wasgiven the so-called mechanical work, which includes air-conditioning, heating, andventilating; L. T. Saucier had a contract for carpentry work, G. M. Brooks Construc-tion Company was a subcontractor for site work and paving, William Davis agreedto do the cement work under a labor contract, and a few other small contractors alsodid work at the project. It appears, although the record is somewhat uncertain onthis point, that Pass retained some of the work for itself, such as ordinary labor, whichwas done by its employees.During the dispute involved in this case, Pass had no collective-bargaining agree-ments with Respondents, and, with the exception of Bruns Myers, and possiblyWilliam Davis, whose employees left the job when the picket appeared, none of thecontractors on the project had collective-bargaining contracts with either of theRespondents or with any of the constituent locals affiliated with Respondent Council.Myers had a contract with Local 681 of the Plumbers and Steam Fitters in Jackson,Mississippi, and had agreed with the local Plumbeis Union in Gulfport, Mississippi,-to abide by their rules and regulations.About a week before the beginning of picketing on November 10, 1964, Lon,Gilstrap,business representative of Respondent Electricians, telephoned Hertel.Hertel testified without contradiction that Gilstrap said that he understood Pass wasusing an out-of-State electrician on the Fountain Apartment project, but Hertel toldhim the contractor was a local firm.Gilstrap asked who it was, and Hertel told himitwas Midway Electric.Gilstrap said he did not know Midway and asked Hertel ifthe company was "union."When Hertel replied that Midway was a nonunion con-tractor,Gilstrap reminded him of an earlier construction project where Hertel, whowas in charge of construction, had employed union men and asked him why he didnot "cooperate with us" as he had on that job.Hertel explained that he was now inbusiness for himself and operating "open shop."Gilstrap commented that, if some-thing was not done about the nonunion electrical contractor, the job would bepicketed, but Hertel insisted that he was obligated by contract to Midway Electric.2On November 10, 1964, a picket appeared at the project and commenced patrolling-with a sign which read: "Electricians on this job are not members of Local 903,IBEW." Picketing with thissign continuedfor about a week.At the time the picket-ing began there were a number of subcontractors on the job.When the picketappeared employees of Myers, the mechanical contractor, left the job and Davis, thecement finisher, also respected the picket line.Midway and its employees also left2Respondents denied that Pass and Midway are separate employers in their answer,but introduced no evidence to support the denial.The record shows,and I find, thatMidway and Pass are separate entities with no officer,stock, or other financial connec-tions.The only connection between the two is the standard contract on the apartmentproject which does not, of course,change their independent status as separate businessentities under theAct.N L.R.B. v. Denver Building and Construction Trades Council,et at. (Gould d Preisner),341 U.S. 675,689-690. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe site after Hertel had a conversation with Burris, one of Midway's partners, inwhich the two agreed that it would be wiser for Midway to leave the job until the"problem" was analysed.About November 16 or 17 the picket sign was changed. Respondent Council'sname was substituted for Respondent Electricians and the sign now read: "Unfair-No Labor Contract,Gulf Coast Building Trades Council, AFL-CIO." Picketingwith this sign continued until about February 16, 1965.Employees of Myers and Davis did not return to the job during the picketing, and,in addition, there were interruptions of deliveries and other refusals to perform serv-ices.Three trucking companies refused to make deliveries to the site, and otherarrangements had to be made through contract carriers.Midway was required tomake its own pickups because of its supplier's resistance.Telephone and power com-pany employees would not cross the picket line to complete necessary work.In early December, Hertel telephoned the office of the Gulf Coast Building TradesCouncil and spoke with J. E. Peterman, secretary of Respondent Council.Herteltestified that he asked Peterman to arrange a meeting to "discuss problems on the job."In about a week, Parent, a business agent of the Plumbers, telephoned Hertel, and ameeting was arranged for December 9 in Hertel's officeDuring the telephone con-versation in which the meeting was agreed upon, Hertel asked Parent if he should havea representative of Midway present, and Parent told him it was not necessary, butthat he would like to have Myers, the mechanical contractor, presentThe meeting on December 9 was attended by Hertel and Myers.Union repre-sentatives present were Gilstrap, representative of Respondent Electricians and atrustee of Respondent Council; Parent, Plumbers' business agent and trustee ofRespondent Council; and J. H. Madison, president of Respondent Council and busi-ness agent of the Bricklayers.According to Hertel, he asked the group what he coulddo to "correct our problems on the Fountain project job," and Parent replied that hehad no particular problem, because Myers was a union contractor and would honorthe picket line.Hertel testified that Madison then asked him what his intentions wereabout the brickwork on the project, and Hertel told him that he had taken bids fromboth union and nonunion contractors, but the contract had not been yet awarded.He said he would use union bricklayers if the union contractors' bids were com-petitive.Hertel also told Madison that he would be glad to use union men in theother trades that he was employing, such as laborersHe added that Saucier, thecarpentry contractor, would "be receptive to talking with them, if it was necessaryto work out these problems," but said he could not speak for SaucierHertel testified that, after he had mentioned the various crafts or contractors andhis intentions in their regard, Parent said the electricians were the "problem "Gil-strap then commented that "they would like to see a union electrician on the job" andadded that he was sure that Mr Wilson of Wilson Electric Company would be happyto take over the electrical work on the job.Wilson Electric was a union contractor,and Hertel told Gilstrap that he had received a bid from Wilson for the electricalwork, but, because his bid was too high, he had awarded the work to Midway Electric.Hertel said he was contractually obligated to Midway and felt that he could not doanything about itHe offered, however, to call Burris, a partner in Midway, andarrange for him to meet Gilstrap to discuss the matter.Hertel got in touch withBurris and a meeting was arranged.Bruns Myers, the mechanical contractor on the job who had a contract with thePlumbers, attended the December 9 meeting with Hertel.He testified that Hertelopened the meeting by asking what could be done to "get the picket removed from thejob ...."According to Myers, one of the union representatives replied that thepicket would be removed if all "of the contractors on the job were union."buthe was unable to say positively which person made the remarkHe corroboratedHertel's comment that he "did not mind hiring union laborers" on the lob and thathe had talked to Saucier, the carpentry contractor, about the existing problem.Myers also recalled that Hertel was asked about the brickwork, and said he had notawarded it yet.According to him, Hertel was also asked by various union representa-tives about his intentions in regard to other trades, such as sheet metal workers andoperating engineersFinally.Gilstrap asked Hertel about the electricians.Myerssaid, and Hertel told him that he had awarded the electrical contract to Midway. butthat he would see if he could arrange to have Burris of Midway talk "- th Giistrati.Myers said that Gilstrap said. "... we have got to have, we need a union contractorthat is signed up on our local on the job to satisfy the electricians."According toMyers, Gilstrap added that he could not tell Hertel which contractor to use, but henamed three, one of which was "Gray." 3He also recalled that Hertel mentionede "Gray" appears to have been Wilson Electric, because Myers said they were "syn-onymous"to him. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 903173-that he had awarded the work after taking bids and that Midway's bid was lower thanthe others, including "Gray."James Burris of Midway, the electrical subcontractor on the Pass job, testified thatHertel telephoned him after the picketing started and asked him if he would meetwith Gilstrap to ". . . get something worked out so that the job could progress."Hemet Gilstrap and asked him what ". . . we could do about becoming members of theUnion ... " He said that Gilstrap told him that one of the partners would have toquit working with tools and that his helpers would have to pass certain tests or meetother qualifications in order to become members of the Union.According to Burris,Gilstrap said it would take about 6 to 8 weeks to process his application and sug-gested to him that ". . . in the meantime I turn my job over to Mr. Harry Gray, whorepresented at the time Wilson Electric, and that they should take the job, if wewanted the job to progress." Burris told Gilstrap he would think about it, and left.They have had no contacts since. Burris said that the purpose of his meeting withGilstrap was to get the "job moving" and that he was willing to "join the Union," ifthat would help, but that the "requirements of the Union" were impossible.Lon Gilstrap, business representative of Respondent Electricians and trustee ofRespondent Council, was present at the December 9 meeting in Hertel's office.Gil-strap testified that there was a "general discussion" about the job and that Hertelasked him what could be done to get Burris of Midway "in the Union." Gilstrapsaid he told Hertel that he would do anything he could to help and that if Burristelephoned him he would meet with him.Gilstrap conceded that, in discussing the job with Hertel, he asked him whether ornot ". . . some of the local contractors had bid on the job ..." and that he namedsome of them.He said that Hertel told him that those contractors had bid too high,and that such was the extent of the conversation.He denied that he suggested toHertel that he obtain one of the named contractors to replace Midway or that he toldHertel he could solve his problem by replacing Midway.Gilstrap recalled that Herteltalked with Madison about bricklayers and that Hertel stated that he had not yetawarded that contract, but that ". .he could work that out to where the bricklayercontractor would be union."He also remembered Parent of the Plumbers statingthat he had no problem because Contractor Myers had a contract with his union. Inaddition to the crafts already named, Gilstrap also recalled some discussion aboutothers, such as carpenters and sheet metal workers.He was not sure, however,whether there was a representative of the Laborers Union present or whether or notthose employees were mentioned.He insisted that the main purpose of the meetingwas Hertel's attempt to ". . . try and get Mr. Burris in the Union...."Gilstrap met with Burris a few days later.He said Burris asked him how he couldget in the union, and he showed him a copy of the IBEW contract with the NationalElectrical Contractors Association.He let Burris read the agreement, and then Burrisasked about requirements for membership for apprentices.He denied that there wereany negotiations about a contract and he also denied that he told Burris that his prob-lem could be solved by giving up his contract to perform work on the project or thathe suggested another contractor to him, particularlyWilson Electric.Gilstraprecalled that there was some "discussion of all the contractors" with Burris and thathe asked Burris if he knew "several of them." Burris replied that he knew "Gray,"according to Gilstrap, and did not hold him highly.After some more discussionabout the union conditions attached to being signatory to a contract and about therequirements for membership, Burris left him, stating that he would telephone himat a later date, but he never heard from him again.JE. Peterman, business manager of the Carpenters, Local 1518, and secretary ofthe Gulf Coast Building Trades Council, did not participate in the December 9 meet-ing with Hertel, although he did get the telephone call from Hertel asking to meetwith the Council.Asked what the purpose of the Council picket line was, Petermanreplied, "It was an informational picket to notify the public and union members thatthe conditions on the job were not up to those that had been negotiated in the area."He testified that, when the Fountain Apartment project commenced, he agreed at ameeting of the Building Trades Council to investigate and find out what contractorwas doing it.He visited the job, talked with Hertel, and asked him who his subcon-tractors were.He said Hertel told him that he was doing the labor work himself, andhad given the mechanical work to Myers.He thought that Hertel also mentionedMidway Electric, but he was unfamiliar with the name, and could not be sure.Saucier, the carpentry subcontractor, was also named by Hertel and Peterman knewhim, for he had been a member of the Carpenters Union at one time. Petermanadmitted that when he talked with Hertel at the jobsite he did not ask him what wageshe or the other employers would pay their employees or inquire about any of the otherworking conditions on the job.He stated that picketing by the Council was voted 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDat a meeting of the Council, and he insisted that the delegates voted to change thepicket sign from Electricians to Council, because there were other employees on thejob besides the electricians who "weren't being paid the wage scales."B. Analysis, additional findings, and conclusions1.Alleged violations of Section 8(a) (4) (i) and (ii) (B),or the secondary boycott aspects of the caseIn myopinion,and I find, Respondent Electricians' and Respondent Council's prin-cipal object in picketing the Fountain Apartment project was to force Pass and otherpersons to cease doing business with Midway, the electrical subcontractor.Respond-ents' object was clearly and early revealed in Gilstrap's conversation with Hertelabout a week before the Electricians began to picket the job. In that conversation,Gilstrap, after he learned that Midway was nonunion, threatened to picket the job ifHertel did not do something about Midway.Gilstrap conceded the telephone call toHertel, but did not referto its contentsin his testimony. I credit Hertel and find thatthe threat was made.Additional evidence of Respondents' object is found in the statements made by bothunion andemployer representatives during the December9 meetingwhich Hertelasked the Council to hold to discuss "problems on the job." It is clear that duringthe meeting the parties discussed the union status of the various subcontractors on,or to be employed on, the project, indeed, Gilstrap admitted as much.Hertel toldMadison of the Carpenters that he would have his nonunion subcontractor, Saucier,talk to the Union, and he also indicated that he would award the brickwork to a unioncontractor if the bid was satisfactory.There is no denial that Parent of thePlumbers stated that the electricians seemed to be the "problem " It is also concededthat there was some conversation about electrical contractors other than Midway.Here again,Gilstrap conceded that he asked whether or not various firms had bid onthe job.It seems tome, therefore, that Hertel's and Myers' versions, which jibebasically, about what Gilstrap said in that meeting about Midway is more plausiblethan Gilstrap's denial. I find, in accord with their testimony, that Gilstrap said thatRespondents would like to have a union electrical contractor on the job and thatWilson Electric, a union contractor, would be happy to take it over.I also credit Burris' testimony that Gilstrap told him, when they met to discussMidway's role in the labor dispute, that he could turn his contract over to WilsonElectric.Although Gilstrap denied making the statement, he admitted that there wasalso some discussion in this meetingabout other contractors and that he mentionedtheirnamesto Burris.Gilstrap's preoccupation with other electrical subcontractors,particularlyunion electricians,in his conversationwith Burris as wellas inhis meetingwith Hertel, appears to be more than idle curiousity, but a clear suggestion that Burrisshould abandon the project if he "wanted the job to progress" without a picket.The credited testimony of Hertel, Myers. and Burris makes it clear that Respond-ents'mainobject in picketing the Fountain Apartment project was to disrupt thebusiness relationship between Pass and Midway by forcing Pass to get rid of Midway.In additiontoRespondents' admissions about the object of their picketing, there isalso some evidence in Respondents' failure to completely conform with the evidentiarycriteria inMoore Dry Dock 4which supports an inference that the picketing wassecondary rather than primary and which, as a matter of fact, isinconsistentwith theavowed purpose of the picketing. In the first place, Respondent Council's picket sign4 Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549.General Counsel concedes that Respondents conformed with three of the four require-ments inMoore Dry Dock,since picketing with both signs was conducted at the situs ofthe dispute,when the primary employer was present,and reasonably close to the situs.He also takes the position that,as far as the first sign is concerned,he does not contendthat Respondent failed to identify the primary employer (Midway) with whom it hadthe dispute, even though the sign did not name the employer.He takes this position,according to his brief, because the craft was identified and there was but one employerutilizing that craftUnder such circumstances, the Board has held that the fourthcriterion is satisfied.International Brotherhood of ElectricalWorkers, Local No. 59(Anderson Company Electrical Service),135 NLRB 504,505;The Columbus Buildingand Construction TradesCouncil,AFL-CIO, at al. (Merchandise Properties,Inc.),149NLRB 82. The Board has also held that similar signs do not meet the fourth criterion.Local 25, International Brotherhood of Electrical Workers, AFL-CIO (A. C. Electric),148NLRB 1560, footnote 12; Local25¢,Building Service Employees International 'Union,AFL-CIO (University Cleaning Company),151 NLRB 341.In this state of the lawGeneral Counsel accepts the first Sign,but argues that the second is deficient. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 903175,names no employer or craft.The clear implication of the sign is that Respondentshad a dispute with all of the employers on the job, which was not a fact, becauseMyers at least had an agreement with the Plumbers. This sign is, therefore, asGeneral Counsel suggests, not in conformity with the criteria for common situspicketing.5J.E. Peterman, secretary of the Council, testified that the purpose of thecouncil sign was to notify the public and union members that conditions on the jobwere not like those negotiated in the area. Since the mechanical contractor and, verylikely, the cement contractor, Davis, were union, the sign is inaccurate in that respectand inconsistent with what Peterman said its purpose was.These inaccuracies destroywhatever value the signs had as an indication of Respondents' true objective.CFinally, Respondents' contention, through Peterman, that the purpose of the picket-ing was purely informational to let the public and union members know about sub--standard conditions on the job does not fit with his own actions and is out of tunewith the whole meaning of the Council's conference with Hertel to discuss the projectPeterman admitted that he did not inquire about wages or other conditions underwhich employees on the Fountain Apartment project would be working, and thereisno evidence in the record that Respondents knew what the conditions wereAsindicated, and as I have found, the conference with Hertel was completely subcori-tractor oriented with the emphasis on the union status of existing or potential subcon-tractors.Other than that, job conditions were not discussed.I find and conclude that Respondent Electricians violated Section 8(b) (4) (i) and(ii) (B) of the Act by threatening Pass with picketing with an object of forcing orrequiring Pass to cease doing business with Midway, and by picketing with an objectof forcing or requiring Pass to cease doing business with Midway.I also find and conclude that Respondent Council violated Section 8(b)(4)(i) and"(ii) (B) of the Act by picketing and threatening to picket with an object of forcing orrequiring Pass to cease doing business with Midway.2.The alleged violation of Section 8(b) (7) (C)General Counsel's theory here is that Respondents picketed with an additionalobject of forcing Pass to recognize or bargain with one of the constituent locals ofRespondent Council. In support of his contention he points to comments made byboth Hertel of Pass and Respondents' representatives in the December 9 meeting,arranged by Hertel with the Council to discuss his job "problems."Examples of thecomments are Hertel's statement that he would be glad to ". . . use [union] laborers,if this would help," and various remarks or inquines of the union people about the-union status of Hertel's subcontractors employed, or to be used on, the project.cease doing business with Midway in violation of Section 8(b)(4)(B) of the Act.It is a fact, of course, that finding a violation of one section of the statute does notprevent reaching another even though the conduct involved is all part of the same-transaction,7 and it is also true that a violation of Section 8(b)(7)(C) may be found:if, like under the secondary boycott sections of 8(b) (4), only an object of the picket-ing is improper even though another or more important object exists. This is so even,if the other object is legal.8 If Council or Electricians, therefore, wanted Pass torecognize, bargain, or contract for Pass' employees and picketed for that purpose,even in part, the conduct would run afoul of 8(b) (7) (C), assuming the other condi-tions required by 8(b) (7) are present.9 I feel, however, that despite all this, to reach5 The Building & Construction Trades CouncilofPhiladelphia and Vicinity, AFL-CIO,et at.(Fisher Construction Company),149 NLRB 1629.6 Business Representative Gilstrap of the Electricians did not explain what the purposeof the Respondent Electrician sign was. In any case, even if both signs were in con-formity withMoore Dry Dockstandards, a violation may still be made out if Respond-ents reveal their secondary objective independently of those standards.NortheasternIndiana Building and Construction Trades Council (Centlivre Village Apartment),148NLRB 854.7 Local 705, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, et al. (Cartage and Terminal Management Corporation),130NLRB 558.sN L R.B. v. Denver Building and Construction Trades Council,atal.(Gould &Preisner), supra,footnote 2;Northeastern Indiana Building and Construction TradesCouncil (Centlsvre Village Apartments),148 NLRB 854;The Building & ConstructionTrades Council of Philadelphia and Vicinity, AFL-CIO, et al. (Fisher Construction Com-pany),149 NLRB 1629.° SeeLeonard Smitley andJosephW. Drown, d/b/a Crown Cafeteria v.N,L.R.B.t 327:P. 2d 351 (C.A. 9). 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch a result in this case would require a distortion of the record and a misreading ofthe statute.In the first place, if anything is clear in the record, it is that Respondent Electricians'overriding aim from the beginning was getting Midway off the job.No peace couldbemade with it unless that result was accomplished and, in Gilstrap's words, a... union contractor signed up with our local on the job ...." Even in Gilstrap'smeeting with Burris of Midway, where Burris' possible admission in the Union wasdiscussed,Gilstrap tried to persuade Burris to abandon his subcontract and turn itover to another contractorMy evaluation of their conversation also convinces methat Gilstrap was not seriously considering Burris or any of his helpers as members.But of course Electricians could have joined forces with Respondent Council and,if so, it would be jointly liable under Section 8(b)(7)(C) if an object of Council'spicketing was recognition or bargaining, but I do not believe it was in their case, inany real sense, anymore than it was in Respondent Electricians'.Here again, thewhole tone and meaning of Council's meeting with Hertel shows it to be subcontractororiented.Respondent Council's representatives wanted to know who Pass' subcon-tractorswere, or would be.Hertel talked about bids, and he did not talk aboutSaucier's employees (the carpentry subcontractor), he talked about having Saucier,quacontractor, meet with the Respondents.Any realistic appraisal of the meetingshould make it clear that the Council's overriding objective was to convince Pass tothe union subcontractors. It also appears that, so far as this record is concerned, theonly employees Pass employed were laborers, and we do not know how many. Allthe conversation about various crafts in the December 9 meeting could not, therefore,have been an attempt to bargain about or secure recognition from Pass for theiremployees, such as carpenters, bricklayers, and the like, within the meaning of thestatute, because the provisions of the statute mean conventional bargaining andrecognition and such assumes the existence of unit employees,'0 employed or to beemployed by the picketed employer, not by some other employer.But it is a fact that Pass had some laborers in its employ and laborers were men-tioned in the December 9 meeting. This is where I think that the record must beread carefully, however, unless it become distorted. In my view, laborers were farremoved from the minds of the union representatives present.There is no evidencethat a Laborers Union representative was even present, and no other union repre-sentative asked Hertel anything about laborers during the discussions of the project.Hertel volunteered that he could use union laborers if it would help solve the prob-lem, but this was his suggestion, and there is not a word in the record about laborersafter that.I do not think that this isolated and apparently casual remark can supplyan object sufficiently real to support another violation of the Act in the face oftheRespondents' overriding objective of getting Pass to contract with unionsubcontractors.I find and conclude that General Counsel has not established by a preponderanceof the evidence that Respondents have violated Section 8(b) (7) (C) of the Act asalleged.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section 111, above, occurring in con-nection with the operations of Pass Development, Inc., set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have violatedSection8(b) (4) (i)and (ii) (B)of the Act, it will berecommendedthat they cease and desist therefrom and that theytake certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basisof the foregoing findings offact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of the Act.10I am aware that a union may violate Section 8(b) (7) (C) by picketing to force acontractor to recognize and sign a contract with the union covering unit employees whenand if they are hired.Local 542, International Union of Operating Engineers, APL_010 (R. S. Noonan, Inc),142 NLRB 1132, enfd. 331 F. 2d 99 (C.A. 3).What I amsaying is that the absence of conventional craft employees In Pass' employ indicatesthat discussion of those crafts was directed to the subcontractors' relations with theRespondents',not Pass'. INT'L BROTHERHOODELECTRICAL WORKERS, LOCAL 9031772.Pass Development, Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act and Midway Electric Company is engaged in an industryaffecting commerce within the meaning of 8(b) (4) of the Act.3.By picketing, or causing to be picketed, and by threatening to picket the siteof the construction of the Fountain Apartment in Mississippi City, Mississippi, foran object of forcing or requiring Pass Development, Inc., to cease doing businesswithMidway Electric Company, Respondent Electricians and Respondent Councilhave engaged in unfair labor practices within the meaning of Section 8(b) (4) (i) and(ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, it is recommended that Respondents, their officers, representatives, andagents, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any individual employed by PassDevelopment, Inc., or any other employer other than Midway Electric Company, toengage in a strike or a refusal in the course of their employment to perform anyservices, where an object thereof is to force or require Pass Development, Inc., or anyother employer, to cease doing business with Midway Electric Company.(b)Threatening, coercing, or restraining Pass Development, Inc., or any otheremployer or person, where an object thereof is to force or require Pass Development,Inc., or any other employer, to cease doing business with Midway Electric Company.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post at the separate business offices and meeting halls of each of the aforesaidRespondents, copies of the attached notice marked "Appendix." 11Copies of saidnotice, to be furnished by the Regional Director for Region 15, shall, after havingbeen signed by authorized representatives of the Respondents, be posted by Respond-ents immediately upon receipt thereof, and be maintained for a period of 60 con-secutive days thereafter, in conspicuous places, including all places where noticestomembers are customarily posted.Reasonable steps shall be taken to insure thatthe notices are not altered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the Regional Director for posting byPass Development, Inc., if willing, at locations where notices to their employees arecustomarily posted.(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Decision, what steps Respondents have taken to comply herewith.12It is further recommended that the complaint be dismissed insofar as it allegesviolations of Section 8(b) (7) (C) of the Act.11 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the noticeIn the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order".121n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply therewith."APPENDIXTo ALL OUR MEMBERS AND ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage any individual employed byPass Development, Inc., or any other employer other than Midway ElectricCompany, to engage in, a strike or refusal in the course of such individual'semployment to use or handle any materials, or to perform any services, or206-445-66-vol. 154-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreaten, or coerce Pass Development, Inc., or any other employer, where ineither case an object is to force or require said employers to cease doing busi-ness with Midway Electric Company.GULF COASTBUILDINGAND CONSTRUCTION TRADES COUNCIL,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No. 903,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396.I.V. Sutphin,Co.-Atlanta,Inc.andKing Adams.Case No. 10-CA-3099.August 2, 1965DECISION AND ORDEROn May 19, 1965, Tria-1 Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hasengaged in and is engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.TheTrial Examiner also found that Respondent had not engaged in cer-tain other unfair labor practices and recommended that the complaintbe dismissed with respect to such allegations.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the154 NLRB No. 18.